Citation Nr: 0844411	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  95-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for service-connected vasovagal syncope with asystole 
and pacemaker insertion.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.

This matter was previously before the Board in February 2000, 
November 2002, July 2003 and May 2004, at which time it was 
remanded for additional development.  It is now returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's vasovagal syncope with asystole and 
pacemaker insertion is not manifested by complete 
auriculoventricular block with Stokes-Adams attacks several 
times a year or by congestive heart failure; and exercise 
capacity has been shown to be 10.9 metabolic energy 
equivalents (METs).

2.  The veteran is service-connected for vasovagal syncope 
with asystole and pacemaker insertion, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensable.  He has a 
combined disability rating of 40 percent.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for vasovagal syncope 


with asystole and pacemaker insertion have not been met.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.104, Diagnostic 
Code 7015 (1997); and 38 C.F.R. § 4.104, Diagnostic Code 7015 
(effective from January 12, 1998).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2007); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from  
VA in April 2001, May 2004, November 2004, March 2006 and 
April 2006 (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Principi, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  VA 
complied with the requirements in Dingess when it sent a 
Dingess letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claims 
and then went back and readjudicated the claims in the August 
2007 and October 2007 supplemental statements of the case 
(SSOCs).  This is important to point out because the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The RO also sent a letter in compliance with requirements in 
Vasquez-Flores in July 2008.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The veteran has  indicated in a VA Form 
646 dated in October 2008 that the Board should render a 
decision based on the evidence of record.  Hence, by 
inference, the veteran had no further documentation to 
submit.  See Medrano v. Nicholson, 21 Vet. App. 165, 172 
(2007) (where after VA provides a content-compliant VCAA 
notice on all requisite notice elements - albeit in an 
untimely manner - and a claimant subsequently informs VA 
there is no further evidence to submit, the failure by the RO 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran has argued in numerous written statements why he 
believes he is entitled to a higher rating for vasovagal 
syncope with asystole and pacemaker insertion and is 
unemployable on account of the severity of his service-
connected disabilities, and therefore entitled to a TDIU.  He 
also has been represented throughout this appeal by a 
veteran's service organization, Georgia Department of 
Veterans Services, which presumably is knowledgeable of the 
nuances and requirements for pleading a successful increased 
rating and TDIU claims.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  All pertinent medical records identified by the 
veteran and his representative have been obtained.  In 
addition, VA furnished the veteran compensation examinations 
to determine the nature and severity of his service-connected 
disabilities, including in terms of whether they render him 
unemployable.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA much 
request a medical examination and opinion when necessary to 
fairly decide a claim).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

Vasovagal Syncope with Asystole and Pacemaker Insertion

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
addition, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed, which in 
this case would be February 1994, until VA makes a final 
decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

VA diagnostic criteria applicable to this claim (diseases of 
the heart) are found in 38 C.F.R. § 4.104.  The Board notes 
that, during the course of the appeal, VA revised regulations 
pertaining to diseases of the heart, arteries, and veins, as 
set forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017 
and 7100-7123.  These revisions became effective January 12, 
1998.  See 62 Fed. Reg. 65,207, 65,215 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).

Under the old criteria for auriculoventricular block, 
Diagnostic Code 7015 awarded a 10 percent rating for 
incomplete blocks, without syncope, that are occasionally 
symptomatic; a 30 percent rating for complete blocks, without 
syncope, or as a minimum rating when a pacemaker is in place; 
a 60 percent rating for a complete block, with Stokes-Adams 
attacks several times a year despite the use of medication or 
management of the block by a pacemaker; and a 100 rating for 
complete blocks, with syncope attacks necessitating the 
insertion of a permanent internal pacemaker, and for 1 year, 
after which period the rating may be revised based upon 
residuals found.

Effective January 12, 1998, the new criteria for 
atrioventricular block under Diagnostic Code 7015 provide a 
10 percent rating when workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or, where continuous medication or 
pacemaker is required; a 30 percent rating when workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray; a 60 percent 
rating when there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; and a 100 percent rating for chronic congestive 
heart failure; or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to January 12, 1998, only 
the old rating criteria for atrioventricular block  may be 
applied.  Conversely, from January 12, 1998, the revised 
criteria for atrioventricular block may also be applied if 
they are more beneficial to the veteran.

A VA examination report dated in May 2006 reveals that the 
examiner indicated  that in 1988, the veteran received a 
permanent pacemaker for recurrent episodes of vasovagal 
syncope.  The veteran reported that he used to have three to 
four  syncopal episodes per year prior to the implantation of 
the pacemaker.  Since implantation, however, he no longer has 
frank syncopal episodes but continues to have one or two 
presyncopal episodes per year.  He denied any chest pain or 
dyspnea during these episodes.  The examiner noted that the 
veteran's cardiovascular history was otherwise benign.  An 
exercise tolerance test in August 2004 demonstrated good 
exercise capacity as he achieved 10.9 METs.  An 
echocardiogram in July 2004 showed good left and right 
ventricular function with no significant valvular 
abnormalities.  Objective findings indicated regular heart 
rate and rhythm, normal S1 and S2 with no murmurs, gallops, 
rubs, carotid bruits or jugular venous distention.  He also 
had normal carotid upstroke.  He had good air entry with no 
crackles, wheezes or rubs.  

The diagnosis was neurocardiogenic syncope, status post 
pacemaker implantations in 1988 and 2000 with significant 
symptomatic relief.  Recent pacemaker interrogation in May 
2006 revealed that the device was functioning normally and 
there were numerous bradycardiac events recorded in the 
arrhythmia logbook.  However, the veteran was symptomatic 
with presyncope only once in the past year.  Based on the 
above, the examiner opined that the veteran was medically 
unsuitable to engage in employment activities that involve 
the operation of heavy machineries or motor vehicles.  The 
veteran's cardiovascular health was otherwise in good 
condition based on the medical history, physical examination, 
electrocardiogram, echocardiogram and the stress test.  
Indeed, there were no signs of active ischemic heart disease 
or congestive heart failure.  In conclusion, this examiner 
opined that he should be able to perform sedentary employment 
activity without difficulty.

VA provided an addendum in September 2007 to determine 
whether the veteran's vasovagal syncope with asystole and 
pacemaker manifests by a complete auriculoventricular block 
with Stokes-Adams attacks several times a year despite the 
use of a pacemaker to warrant a higher 60 percent rating 
under the prior Diagnostic Code 7015 criteria.  As noted 
previously, this examiner indicated that he had not 
experienced another syncopal episode since 1988 when he 
received his first pacemaker.  According to the veteran, he 
used to have three to four syncopal episodes per year prior 
to the implantation of the pacemaker.  Since implantation, 
the veteran specifically denied any syncopal episodes or loss 
of consciousness.  Recent pacemaker interrogations performed 
in November 2006 and April 2007 revealed no evidence of 
syncopal events.  In conclusion, the examiner determined that 
this condition was not manifested by a complete 
auriculoventricular block with Stokes-Adams attacks several 
times a year despite the use of a pacemaker.

As noted, under the old criteria for Diagnostic Code 7015, a 
60 percent rating requires complete auriculoventricular block 
with Stokes-Adams attacks several times a year despite the 
use of medication or management of the heart block by a 
pacemaker.  As indicated by the September 2007 addendum, this 
examiner did not find evidence to support such a conclusion 
as he no longer had syncopal episodes after implantation of 
the pacemaker in 1988.

Under the new criteria, a 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year or, workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  However, the May 2006 VA 
examination report shows that there was no active ischemic 
heart disease or congestive heart failure.  Indeed, a stress 
tolerance test in August 2004, which was deemed sufficient by 
the May 2006 VA examiner, demonstrated 10.9 METs and resulted 
in normal fatigue.  Moreover, an echocardiogram in July 2004 
showed good left and right ventricular function with no 
significant valvular abnormalities. As such, the veteran's 
vasovagal syncope with asystole and pacemaker insertion does 
not warrant a rating higher than 30 percent under the new 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7015.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

In short, the preponderance of the evidence is against a 
rating higher than 30 percent for the veteran's vasovagal 
syncope with asystole and pacemaker insertion under either 
the prior or revised rating criteria.  Since the 
preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 4.3.

Extraschedular Consideration

The veteran also has not shown that his service-connected 
vasovagal syncope with asystole and pacemaker insertion 
has markedly interfered with his employment, meaning above 
and beyond that contemplated by his schedular rating of 30 
percent.  Indeed, the May 2006 VA examiner noted that the 
veteran's heart condition should not prevent him from 
sedentary employment activity.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
The veteran also has not shown that his service-connected 
vasovagal syncope with asystole and pacemaker insertion has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  Other than the implantations of the two 
pacemakers in 1988 and 2000, the vast majority 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  Consequently, the Board does not 
have to remand this case to the RO for further consideration 
of this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

A veteran may be considered unemployable upon termination of 
employment that was provided on account of disability or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R. § 4.18.  "Marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  See Moore (Robert) v. Derwinski, 1 Vet. App. 
356, 358 (1991).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  So even if the veteran does not 
meet the threshold minimum percentage standards set forth in 
§ 4.16(a), he may establish his entitlement to a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 38 
C.F.R. § 3.321(b)(1).

The veteran's service-connected disabilities are vasovagal 
syncope with asystole and pacemaker insertion, rated as 30 
percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as noncompensable.  He has 
a combined disability rating of 40 percent.  38 C.F.R. 
§ 4.25.  Hence, he does not satisfy the threshold minimum 
percentage criteria in 38 C.F.R. § 4.16(a) for consideration 
of a TDIU.  Consequently, the only possible way he may obtain 
this benefit is on an extra-schedular basis, under the 
provisions of 38 C.F.R. § 4.16(b).

The evidence of record, however, indicates the veteran's 
service-connected disabilities do not preclude him from 
obtaining and maintaining substantially gainful employment.  
As noted, the May 2006 VA examiner opined that although he 
should not engage in employment activities that involve the 
operation of heavy machineries or motor vehicles, the veteran 
should be able to perform sedentary employment activity 
without difficulty.  Hence, the record demonstrates that the 
veteran is able to perform sedentary employment and therefore 
referral on an extra-schedular basis would be inappropriate.

While the veteran clearly has some physical limitations due 
to his service-connected disabilities, generally, the degrees 
of disability specified in the Rating Schedule (keeping in 
mind he has a 40 percent combined rating for his 
disabilities) are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.

For these reasons and bases, the Board must deny the claim 
for a TDIU because the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3.




ORDER

A disability rating greater than 30 percent for vasovagal 
syncope with asystole and pacemaker insertion is denied.

Entitlement to a TDIU is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


